Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-20 allowed.
          The following is an examiner’s statement of reasons for allowance: 
      Applicant’s arguments, see pages 7-8 of the response, filed 06/17/2021 with respect to 
the rejection(s) of claims 1 and 5-11 under 35 USC § 102(a)(1) over Koshiishi (US 2014/0326409)/ the rejection of claim 1  under 35 USC § 102(a)(1) over Chen (US 2013/0203258)/ the rejection of claim 11 under 35 USC § 102(a)(1) over Nieh (US 2014/0087092) and the rejection(s) of claims 2-4 under 35 USC § 103 over Koshiishi in view of Kim (US 10,727,075) ( particularly the arguments that Koshiishi/Chen /Nieh does not disclose the limitations of “ wherein in said forming a protective film, the pulsed negative direct-current voltage is applied from the direct-current power source device to the upper electrode in the first period and an output voltage of the direct-current power source device is set to zero volts in the second period, whereby the pulsed negative direct-current voltage is periodically applied from the direct-current power source device to the upper electrode in periodically at the cycle”, as required in amended claim 1, and “ control the direct-current power source device to apply the pulsed negative direct- current voltage to the upper electrode in the first period and to set an output voltage of the direct- current power source device to zero volts in the second period, thereby periodically applying apply the pulsed negative direct-current voltage to the upper electrode to form a protective film on the inner wall surface by depositing a chemical species . 
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAN VINH/Primary Examiner, Art Unit 1713